     Case 2:19-cv-00433-SAB      ECF No. 15   filed 01/02/20   PageID.109 Page 1 of 3



 1   FOSTER GARVEY PC                                     Honorable Stanley A. Bastian
     DIANA SIRI BREAUX, WSBA #46112
 2   diana.breaux@foster.com
     1111 Third Avenue, Suite 3000
 3   Seattle, WA 98101
 4
     Telephone: (206) 816-1416
     Facsimile: (206) 464-0125
 5
     WILLKIE FARR & GALLAGHER LLP
 6   BENEDICT Y. HUR, #224018
     (Pro Hac Vice Pending)
 7   bhur@willkie.com
     SIMONA A. AGNOLUCCI, #2469443
 8   (Pro Hac Vice Pending)
     sagnolucci@willkie.com
 9   JOSHUA D. ANDERSON, #312836
     (Pro Hac Vice Pending)
10   jdanderson@willkie.com
11   One Front Street, 34th Floor
     San Francisco, CA 94111
12   Telephone: (415) 858-7400
     Facsimile: (415) 858-7599
13
     Attorneys for Plaintiff
14   WORKDAY, INC.
15

16
                         UNITED STATES DISTRICT COURT
17                      EASTERN DISTRICT OF WASHINGTON
18
     WORKDAY, INC., a Delaware
19   corporation,                                No. 2:19-cv-00433-SAB
20                      Plaintiff,               DECLARATION IN SUPPORT OF
                                                 MOTION TO EXPEDITE
21         v.                                    HEARING ON PLAINTIFF’S
                                                 MOTION TO ADMIT BENEDICT
22                                               Y. HUR PRO HAC VICE
23   WASHINGTON STATE                            Note On Motion Calendar:
     UNIVERSITY and DOES 1 through               1/09/2020
24   10,                                         Without Oral Argument
25                      Defendants.
26


     DECLARATION IN SUPPORT OF MOTION                                 FOSTER GARVEY P.C.
                                                                     618 W. RIVERSIDE, SUITE 300
     TO EXPEDITE - 1                                              SPOKANE, WASHINGTON 99201‐5102
     NO. 2:19-CV-00433-SAB                                      PHONE (509) 777‐1600 FAX (509) 777‐1616
     Case 2:19-cv-00433-SAB      ECF No. 15       filed 01/02/20   PageID.110 Page 2 of 3



 1   I, Asti M. Gallina, declare as follows:
 2   1.    I am an attorney at Foster Garvey PC. I am competent to testify to the
 3   matters in this declaration and, if called to do so, could and would testify.
 4   2.    On Thursday, January 2, 2020, I attempted to contact Danielle Hess, Senior
 5   Assistant Attorney General in the Attorney General’s WSU Division. I was
 6   informed that Ms. Hess is out of the office through Friday. I asked to be put in
 7   contact with anyone in the office who could speak on this matter and was told that
 8   someone from the office would return my call.
 9   3.    No one from the WSU AG’s Office has returned my call.
10         I declare under the penalty of perjury under the laws of the United States
11   that the foregoing is true and accurate.
12         Executed this 2nd day of January, 2020, at Spokane, Washington.
13

14                                              s/ Asti Gallina
                                                Asti Gallina WSBA #53361
15                                              FOSTER GARVEY PC
                                                618 W. Riverside Ave, #300
16                                              Spokane, WA 99201
                                                Telephone: (509) 241-1507
17                                              Facsimile: (844) 462-2902
18
                                                asti.gallina@foster.com

19                                              Attorneys for Plaintiff
                                                WORKDAY, INC.
20

21

22

23

24

25
26


     DECLARATION IN SUPPORT OF MOTION                                     FOSTER GARVEY P.C.
                                                                         618 W. RIVERSIDE, SUITE 300
     TO EXPEDITE - 2                                                  SPOKANE, WASHINGTON 99201‐5102
     NO. 2:19-CV-00433-SAB                                          PHONE (509) 777‐1600 FAX (509) 777‐1616
     Case 2:19-cv-00433-SAB      ECF No. 15    filed 01/02/20   PageID.111 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that on January 2, 2020, I electronically filed the foregoing.
 3   Notice, which will be served on all parties by operation of the Court’s electronic
 4   filing system. Parties may access this filing through the Court’s system.
 5         Because counsel for WSU has not yet appeared in the case, I further certify
 6   that I caused notice of this motion to be served on all parties by email and
 7   certified mail.
 8         DATED at Spokane, Washington, this 2nd day of January, 2020.
 9

10                                          s/ Julie Robertson
                                            Julie Robertson
11                                          Legal Practice Assistant
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


     DECLARATION IN SUPPORT OF MOTION                                  FOSTER GARVEY P.C.
                                                                      618 W. RIVERSIDE, SUITE 300
     TO EXPEDITE - 3                                               SPOKANE, WASHINGTON 99201‐5102
     NO. 2:19-CV-00433-SAB                                       PHONE (509) 777‐1600 FAX (509) 777‐1616
